Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 8 recites “a plurality of pre-defined measurement locations” in lines 5-6.  The specification is devoid of any recitation of “pre-defined measurement locations,” but does mention “measurement locations,” i.e., without the word “pre-defined.”  
In order to provide an examination and search of the presently claimed invention the examiner interprets the recitation of “a plurality of pre-defined measurement locations” as “a plurality of measurement locations” only, i.e., as if “pre-defined” was deleted.

Claim 21 recites “identifying a depth value of a peak in the detected light intensity” in line 7.  The specification is devoid of any recitation of “identifying a depth value of a peak in the detected light intensity.”  As a matter of fact, there is no single paragraph, let alone sentence, that contains the words “identifying” (and its cognates) and “depth” (and its cognates).
The examiner has no idea of how to interpret this claim recitation in order to provide a search and examination of claim 21.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 8-17 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bischoff et al. (U.S. Patent Application Publication 2008/0078752).

Regarding claim 8, Bischoff et al. disclose a method of treating a patient having a cornea comprising:
providing an optically transmissive interface (“contact glass” 19, see [0045], [0049] and figures 1-3) to couple to the cornea of the patient, the optically transmissive interface having a curved surface (“contact surface” 20, see [0045], [0049] and figures 1-3) to contact an anterior surface of the cornea;
measuring a plurality of distances at measurement locations (“a determined number of points,” see [0016] and [0055]) of the curved surface at a plurality of locations with a light beam (“laser radiation,” see [0016]);
adjusting a location of the treatment profile based on differences among the plurality of distances to align the treatment profile with the curved surface (see [0004] and [0025]).
With respect to each measurement location having a depth (z axis – perpendicular to surface 23 in figure 3) and two directions, every measurement location (the 

Regarding claim 9, Bischoff et al. disclose the claimed angle adjustment which entails the angle and tilting, see [0026] and [0052].

Regarding claim 10, Bischoff et al. disclose the claimed invention, see [0020], [0033], [0049] and figures 3-4.

Regarding claims 11-12, Bischoff et al. disclose the claimed invention, see [0026], [005 1]-[0052] and figures 3-4. 

Regarding claims 13-15, Bischoff et al. disclose the claimed invention, since the curved nature of the contact surface 21 and its deviations from perfectly concave make the elevation differences inherent. The measuring techniques noted above are used to implement tilt decreasing methods. Also see figures 3-4. 

Regarding claim 16, Bischoff et al. disclose the claimed invention since the entire system is used on laser treatment for the cornea and the laser treatment beam pass through and is scanned through the contact surface, see [0007], [0042], also see [0043] which discloses a scanner that sweeps the beam of large portions of the 19 and the cornea. 

Regarding claim 17, Bischoff et al. disclose the claimed invention, since passing the treatment beam through unmeasured surface areas or portions means the operator is “flying blind” and then there was absolutely no point to the entire measuring procedure. 

Regarding claim 19, Bischoff et al. disclose the claimed invention, see [0003], [0007], [0012], [0019], [0042] and claim 1.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bischoff et al. (U.S. Patent Application Publication 2008/0078752) as applied to claim 8 above, and further in view of Brownell et al. (U.S. Patent Application Publication 2013/0041354).

Regarding claim 18, Bischoff et al. show the invention above,
but fail to recite the treatment profile is within the epithelial layer of the cornea.
Making cuts of incisions into the epithelial layer of the cornea is extremely well known in the laser eye surgery art.
As an example, Brownell et al., like Bischoff et al., disclose laser eye treatment and measuring device, system and method and teach a specific incision through the epithelial layer of the cornea in order to create a flap for the desired procedure, see [0041] and figure 1.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Bischoff et al., as is well known in the laser eye surgery art and taught by Brownell et al., to use the treatment laser to cut into the epithelial layer of the cornea in order to create the desired cornea flap.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bischoff et al. (U.S. Patent Application Publication 2008/0078752) as applied to claim 8 above, and further in view of Raksi (U.S. Patent Application Publication 2007/0173791). 

Regarding claim 20, Bischoff et al. show the invention above,
but fail to recite the light beam comprises one or more of infrared light, ultraviolet light, or visible light.
Raksi, like Bischoff et al.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Bischoff et al., as taught by Raksi, to use a light source having a wavelength in the visible spectrum or infrared spectrum as a known workable range.


Response to Arguments

Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
First, with respect to the claimed “plurality of pre-defined measurement locations,” this recitation has been found to be new matter.  As pointed out above in the 112 new matter rejection, the specification is devoid of any recitation of “pre-defined measurement locations,” but does mention “measurement locations,” i.e., without the word “pre-defined.”  This rebuts Applicant’s argument on page 7, 1st paragraph.
Applicant argues on page 7, next to last paragraph, that because the depth is constant Bischoff et al. do not measure depth.  This is contradicted by [0055] which discloses the result “z coordinate.”  Additionally, these measurements are in 3-dimensional space and therefore the measured locations have the equivalent of x, y, and z coordinates.  
Applicant’s next argument on page 7, last three lines through page 8, line 3, is even less persuasive, since measurements along spiral inherently have x, y, and z coordinates (or their cognates).
The rebuttal to Applicant’s arguments with respect to the 103 rejections is given above.



Accordingly, this action is made FINAL.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792